Marsh, J. (dissenting).
Section 132 of the Election Law can reasonably be construed only as designating each assembly district wholly within a judicial district and the portion of an assembly district partially within a judicial district as the unit of representation from which Uie delegates to a judicial convention are to be elected, ana clearly gives no authorization to a party committee to divide and fragment an assembly district wholly within a judicial district for the purpose of designating delegates and alternates. Unlike the provisions of the statute applicable to the election of delegates and alternates to a State convention, no provision is made for the election of delegates to judicial conventions from a portion of an assembly district unless such assembly district is partially outside the judicial district.
To deny the right of qualified voters of an assembly district to vote for all the delegates and alternates to be elected from that assembly district is a clear violation of the scheme of representation provided by the applicable provisions of section 132.
*123In enacting rule 19 the New York Republican State Committee exceeded the authority of the statute and acted in contravention of its specific provisions which designated the assembly district as the unit of representation. The rule cannot be given the effect of restricting the vote of residents of the 102d Assembly District to only such delegates and alternates as may be apportioned a particular portion of the district of which they may be resident.
It is significant that when originally proposing changes in the State committee rules, including the enactment of rule 19 in April, 1966, the State chairman referred to “enabling legislation which must be passed to allow us to promulgate these rules”. Counsel to the State committee also stated that as a requisite to the enactment of the rule “ the Legislature must pass a law enabling the State Committee by its rules to fix appropriate units of representation, because the assembly districts in many cases now run across county lines ”. A bill containing such authorization was introduced thereafter in the Senate (Intro. No. 1420) but thus far has not been enacted into law.
The order should be reversed and the Boards of Election of Rensselaer County and Albany County directed to hold a special primary election in the 102d Assembly District to determine which delegates and which alternates of those 22 who have duly filed designating petitions in the Secretary of State’s office will represent the whole assembly district at the Third Judicial District convention of the Republican party.
Bastow, J. P., Goldman, Henry and Del Vecchio, JJ., concur in Per Curiam opinion; Marsh, J., dissents and votes to reverse in separate opinion.
Order affirmed, without costs of this appeal to any party.